Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
         This communication is in response to Application No. 16/354,823 filed on March 15, 2019 and the Request for continued examination (RCE) presented on November 30, 2021 which amends claims 1, 14 and 19 and presents arguments, is hereby acknowledged. Claims 1-2, 4 and 6-22 are currently pending and subject to examination.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.      Claims 1-2, 4 and 6-22 are allowed.
Response to Arguments
5.       With regard to the Applicant’s remarks dated November 30, 2021:
           Regarding rejection of claims 1-2, 4 and 6-22 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 13-14 of remarks as filed on November 30, 2021 that the combination of Ganjam, Ramamurthy, Jana, and Miller fails to teach or suggest “wherein the streaming data comprises a plurality of data flows, and wherein the plurality of data flows comprises a video data flow having one or more first tiles in a field of view of a 360 degree video and one or more second tiles not in the field of view; and wherein based upon inference by the network of data flow type the second boost rate is applied to the one or more first tiles without being applied to the one or more second tiles” as recited by amended Independent Claims 1, 14 and 19. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1-2, 4 and 6-22 are allowable.

6.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                   EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
          With regard to the Applicant’s remarks dated November 30, 2021:
         Regarding rejection of claims 1-2, 4 and 6-22 under 35 U.S.C. §103, Applicant’s arguments have been fully considered. Applicants argue at pages 13-14 of remarks as filed on November 30, 2021 that the combination of Ganjam, Ramamurthy, Jana, and 
 
      For Instance, The prior art of record (in particular, Miller et al. (US 2019/0238461 A1, hereinafter as “Miller”) does not disclose “wherein the streaming data comprises a plurality of data flows, and wherein the plurality of data flows comprises a video data flow having one or more first tiles in a field of view of a 360 degree video and one or more second tiles not in the field of view; and wherein based upon inference by the network of data flow type the second boost rate is applied to the one or more first tiles without being applied to the one or more second tiles” as recited by amended Independent Claims 1, 14 and 19.
     Rather Miller discloses current encoding a video bitrate that is being delivered to user is a throughput of 1.3 Mbps (first boost rate) for delivering video flow, the process may estimate that the extra throughput (1.5 Mbps provided (e.g. second boost rate) versus 1.3 Mbps required) of video flow, inferring the video encoding rate being delivered to the device by directly observing the encoding rate or by observing the throughput of the flow, calculate either the amount of buffer already delivered and/or the rate at which the buffer is growing and use one or more these values to adjust one or 

      For Instance, The newly discovered prior art reference Swaminathan et al. (US 2018/0160160 A1, hereinafter as “Swaminathan”) does not disclose “wherein the streaming data comprises a plurality of data flows, and wherein the plurality of data flows comprises a video data flow having one or more first tiles in a field of view of a 360 degree video and one or more second tiles not in the field of view; and wherein based upon inference by the network of data flow type the second boost rate is applied to the one or more first tiles without being applied to the one or more second tiles” as recited by amended Independent Claims 1, 14 and 19.
     Rather Swaminathan discloses a 360-degree video, the adaptive rate allocation system partitions the panorama video into a hexaface sphere, which is illustrated and described in greater detail below in reference to FIG. 3B.  Using the tiles in the hexaface spaces, the adaptive rate allocation system assigns priorities based on the tile or tiles the user is currently viewing as indicated by the viewport.  The adaptive rate allocation system can then determine the bit rate at which to stream each tile based on the combination of a tile's assigned priority and available bandwidth (Swaminathan: [paragraph 0026-0027]).

     For Instance, The newly discovered prior art reference Cohen et al. (US 2009/0064242 A1, hereinafter as “Cohen”) does not disclose “wherein the streaming 
       Rather Cohen discloses transmits the boost stream to the new client via switch 44, at a boost transmission step 64.  Typically, the builder transmits the boost stream at an accelerated rate relative to the base rate of the multicast stream.  (This base rate is specific to the multicast stream in question at the specific time at which the channel change takes place: The base rate is not necessarily constant, and may vary among the different multicast streams.) The difference in rates may be achieved by transmitting the boost stream at a higher bit rate than the base bit rate of the multicast stream (Cohen: [paragraph 0029]).

     In light of response presented on November 30, 2021, no better art exists to teach all of the claims limitations as in Independent claims 1, 14 and 19. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 14 and 19 are allowable.

7.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.



9.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459